MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any
                                                                        Oct 23 2019, 10:39 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ivan A. Arnaez                                           Curtis T. Hill, Jr.
Arnaez Law Offices                                       Attorney General of Indiana
Evansville, Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas N. Ritchie,                                       October 23, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-527
        v.                                               Appeal from the Gibson Circuit
                                                         Court
State of Indiana,                                        The Honorable Jeffrey F. Meade,
Appellee-Plaintiff.                                      Judge

                                                         Trial Court Cause No.
                                                         26C01-1610-F4-974



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019                  Page 1 of 17
                                          Case Summary
[1]   Thomas Ritchie was convicted of Level 4 felony burglary under a theory of

      accomplice liability. During trial, the State provided evidence that proved that

      Ritchie served as the “lookout” on the night of the burglary and drove the

      stolen contraband away from the scene of the crime. Ritchie raises numerous

      challenges to his conviction on appeal. We affirm.



                            Facts and Procedural History
[2]   Shortly after 9:00 p.m. on September 26, 2016, Ritchie visited the home of

      Christy Apodaca, spending time in Apodaca’s bedroom. While in Apodaca’s

      bedroom, Ritchie continuously looked out a window towards the home of

      Apodaca’s neighbor, Jared Smith, and talked through an “app” on his cellular

      phone that made it sound like he was “talking on a walkie-talkie.” Tr. Vol. III

      pp. 153, 54. Apodaca heard a male voice coming from “the other end of the

      walkie-talkie app thing on his phone.” Tr. Vol. III p. 155. At some point,

      Apodaca heard a horn honk outside in front of her home. She also heard the

      sound of the horn honking through Ritchie’s phone “like it echoed through his

      phone.” Tr. Vol. III p. 158. After Ritchie had been at her home for

      approximately ten to fifteen minutes, Apodaca heard her nephew, Bailey

      Payne, knocking on the door and “screaming” for her to open the door. Tr.

      Vol. III p. 159. Payne asked why there were two televisions in the backyard.

      Ritchie left after loading the televisions in his vehicle.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 2 of 17
[3]   When Smith returned to his home the next morning, he noticed that his back

      door was cracked open and the screen door was “off its hinges.” Tr. Vol. III p.

      73. Once inside, Smith discovered that two televisions were missing from his

      house. He also discovered that items that were scheduled to have been

      delivered to his front porch on September 26 were missing and the pull-down

      door to his attic had been opened.


[4]   On October 14, 2016, the State charged Ritchie with Level 4 felony burglary

      and Level 6 felony theft. Ritchie was found guilty of both counts following a

      jury trial. On February 12, 2019, the trial court merged Ritchie’s Level 6 felony

      theft conviction into the Level 4 burglary conviction and sentenced him to a

      term of nine years.



                                 Discussion and Decision
[5]   Ritchie raises numerous contentions on appeal, which we restate as whether (1)

      the trial court abused its discretion in limiting his cross-examination of Smith,

      (2) the evidence is sufficient to sustain his conviction for burglary, (3) the trial

      court abused its discretion in admitting certain evidence, (4) the trial court erred

      by failing to declare a mistrial after an unidentified audience member made an

      unsolicited statement about a witness, (5) the prosecutor committed

      misconduct, and (6) the cumulative effect of the claimed errors made reversal

      necessary.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 3 of 17
                         I. Limitation of Cross-Examination
[6]   While a defendant is “presumptively entitled to cross-examine a witness

      concerning such matters as the witness’s address,” … “[t]he right to cross-

      examine concerning a witness’s address is not absolute.” Turnbow v. State, 637
N.E.2d 1329, 1331 (Ind. Ct. App. 1994) (internal quotation omitted). For

      example, because it is improper to permit cross-examination of a witness

      regarding prior bad acts if the import of such evidence is directed only to a

      general assessment of the credibility and character of the witness, the trial court

      does not abuse its discretion when it limits cross-examination aimed at

      attacking the character or credibility of a witness. Id. at 1332.


[7]   The State sought to exclude questions during cross-examination relating to

      Smith’s address and incarceration at the time of Ritchie’s trial, arguing that by

      asking such questions, Ritchie was merely attempting to impeach Smith’s

      credibility. The Indiana Supreme Court has held that for the purpose of

      impeaching the credibility of a witness, only those convictions for crimes

      involving dishonesty or false statements—treason, murder, rape, arson,

      burglary, robbery, kidnapping, forgery, and willful and corrupt perjury—shall

      be admissible. Ashton v. Anderson, 258 Ind. 51, 63, 279 N.E.2d 210, 216–17

      (1975). Ritchie acknowledged during trial that Smith “hasn’t done any of the

      Ashtons.” Tr. Vol. III p. 48. Noting that it was “not convinced there’s a

      legitimate purpose, other than the – something going toward credibility and

      character,” the trial court granted the State’s motion in limine regarding

      questioning as to Smith’s current address. Tr. Vol. III p. 48.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 4 of 17
[8]    Ritchie has failed to offer a legitimate purpose for questioning Smith about his

       address, i.e., his incarceration. Instead, as the trial court noted, Ritchie merely

       sought to undermine Smith’s credibility and character as a witness. Without

       specifying what Smith’s alleged crimes were, Ritchie acknowledged that the

       crimes were not Ashton crimes involving dishonesty or false statements. Thus,

       the evidence was inadmissible. See Turnbow, 637 N.E.2d at 1332 (concluding

       that evidence of incarceration directed only toward credibility and character is

       inadmissible and such evidence does not become admissible merely because the

       defendant has a Sixth Amendment right to question the witness concerning his

       address). The trial court did not abuse its discretion in this regard.


[9]    Furthermore, to the extent that Ritchie argues that he should have been able to

       question Smith about his address for the purpose of proving that Smith was

       biased against him, Ritchie has failed to demonstrate that the trial court’s ruling

       left him unable to cross-examine Smith about potential bias. Had he chosen to

       do so, Ritchie could have inquired into bias through other less-intrusive means

       without implicating Smith’s irrelevant criminal history. Ritchie, however, did

       not do so.


                               II. Sufficiency of the Evidence
[10]   Our standard of review for challenges to the sufficiency of the evidence is well-

       settled. Bell v. State, 31 N.E.3d 495, 499 (Ind. 2015).


               We do not reweigh evidence or reassess the credibility of
               witnesses when reviewing a conviction for the sufficiency of the
               evidence. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). We

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 5 of 17
               view all evidence and reasonable inferences drawn therefrom in a
               light most favorable to the conviction, and will affirm “if there is
               substantial evidence of probative value supporting each element
               of the crime from which a reasonable trier of fact could have
               found the defendant guilty beyond a reasonable doubt.” Davis v.
               State, 813 N.E.2d 1176, 1178 (Ind. 2004); Bailey, 979 N.E.2d at
               135.


       Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013). This is because the factfinder,

       and not the appellate court, “is obliged to determine not only whom to believe,

       but also what portions of conflicting testimony to believe, and is not required to

       believe a witness’s testimony[.]” Perry v. State, 78 N.E.3d 1, 8 (Ind. Ct. App.

       2017) (internal quotation and brackets omitted).


[11]   “A person who breaks and enters the building or structure of another person,

       with intent to commit a felony or theft in it, commits burglary.” Ind. Code §

       35-43-2-1. The offense is “a Level 4 felony if the building or structure is a

       dwelling[.]” Ind. Code § 35-43-2-1(1). Furthermore, “[a] person who

       knowingly or intentionally aids, induces, or causes another person to commit

       an offense commits that offense, even if the other person: (1) has not been

       prosecuted for the offense; (2) has not been convicted of the offense; or (3) has

       been acquitted of the offense.” Ind. Code § 35-41-2-4.


               A defendant may be charged as the principal but convicted as an
               accomplice. Jester v. State, 724 N.E.2d 235, 241 (Ind. 2000); Wise
               v. State, 719 N.E.2d 1192, 1198 (Ind. 1999). Generally there is no
               distinction between the criminal liability of an accomplice and a
               principal, Wise, 719 N.E.2d at 1198, although evidence that the
               defendant participated in every element of the underlying offense
               is not necessary to convict a defendant as an accomplice. Vitek v.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 6 of 17
               State, 750 N.E.2d 346, 352 (Ind. 2001). “There is no bright line
               rule in determining accomplice liability; the particular facts and
               circumstances of each case determine whether a person was an
               accomplice.” Id. at 353. We consider four factors to determine
               whether a defendant acted as an accomplice: (1) presence at the
               scene of the crime; (2) companionship with another at scene of
               crime; (3) failure to oppose commission of crime; and (4) course
               of conduct before, during, and after occurrence of crime. Id. at
               352.


       Castillo v. State, 974 N.E.2d 458, 466 (Ind. 2012). The evidence most favorable

       to Ritchie’s Level 4 felony burglary conviction indicates that he acted as an

       accomplice to the breaking and entering of Jared’s dwelling and the theft that

       occurred therein.


[12]   Around 9:00 p.m. on the night of the burglary, Ritchie called Apodaca and

       asked if he could stop by. When Ritchie arrived at Apodaca’s home a few

       minutes later, they went to Apodaca’s bedroom and Ritchie “laid down on

       [Apodaca’s] bed” and looked out a window facing Jared’s home. Tr. Vol. III p.

       149. Ritchie “was acting, like, really, really, funny.” Tr. Vol. III p. 152.

       Apodaca did not “even know what the purpose of him coming over was”

       because Ritchie “didn’t say anything.” Tr. Vol. III p. 153. He just kept talking

       through an “app” on his cellular phone that made it sound like he was “talking

       on a walkie-talkie.” Tr. Vol. III p. 154. Apodaca heard a male voice coming

       from “the other end of the walkie-talkie app thing on his phone.” Tr. Vol. III p.

       155. Ritchie stayed in Apodaca’s bedroom for “probably 10 or 15 minutes.”

       Tr. Vol. III p. 158. At some point, Apodaca heard a horn honk outside in front


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 7 of 17
       of her home. She also heard the sound of the horn honking through Ritchie’s

       phone “like it echoed through his phone.” Tr. Vol. III p. 158.


[13]   Eventually, Apodaca heard her nephew, Payne, knocking on the door and

       “screaming” for her to open the door. Tr. Vol. III p. 159. Upon arriving at the

       home, Payne observed two televisions sitting in the backyard. Ritchie loaded

       the televisions into his vehicle before driving away. It was later discovered that

       Smith’s back door was “cracked open,” the screen door was “off its hinges,”

       and two televisions were missing from the home. Tr. Vol. III p. 73.


[14]   These facts support the inference that Ritchie was working in concert with

       another individual who broke and entered Smith’s home, removing two

       televisions from the home. Ritchie’s actions are consistent with one acting as a

       “lookout” while another committed the burglary and theft. In addition, the fact

       that he loaded the televisions into a car and drove away suggests that he was an

       active participant in the crime. Given that there is no distinction between the

       criminal liability of an accomplice and a principal, see Castillo, 974 N.E.2d at

       466, we conclude that the evidence is sufficient to sustain Ritchie’s conviction

       for burglary.


                                  III. Admission of Evidence
[15]   “We review the trial court’s ruling on the admission of evidence for an abuse of

       discretion.” Espinoza v. State, 859 N.E.2d 375, 381 (Ind. Ct. App. 2006). “We

       reverse only where the decision is clearly against the logic and effect of the facts

       and circumstances.” Id. Ritchie argues that the trial court abused its discretion

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 8 of 17
       in admitting Apodaca’s testimony regarding a question asked by Payne and her

       opinion that Ritchie was likely engaged in criminal behavior.


                                  A. Question Asked by Payne
[16]   Apodaca testified during trial that when Payne appeared at the door to her

       home, he asked why there were two televisions in the backyard. Ritchie

       objected, arguing that the testimony was inadmissible hearsay. The trial court

       overruled the objection and admitted the testimony, indicating that it believed

       “the foundation’s been laid for an excited utterance.” Tr. Vol. III p. 172.


               Hearsay is an out of court statement offered to prove the truth of
               the matter asserted. Ind. Evidence Rule 801(c). It is inadmissible
               unless it falls under an exception. Evid. R. 802. Among the
               exceptions to the hearsay rule is: “A statement relating to a
               startling event or condition made while the declarant was under
               the stress of excitement caused by the event or condition.” Evid.
               R. 803(2). Determining whether a statement constitutes an
               excited utterance is within the trial court’s discretion and its
               ruling will be reversed only for an abuse of that discretion. See
               Yamobi v. State, 672 N.E.2d 1344, 1346 (Ind. 1996).

               For a hearsay statement to be admitted as an excited utterance,
               three elements must be shown: (1) a startling event, (2) a
               statement made by a declarant while under the stress of
               excitement caused by the event, and (3) that the statement relates
               to the event. Id. This is not a mechanical test. It turns on
               whether the statement was inherently reliable because the witness
               was under the stress of an event and unlikely to make deliberate
               falsifications. Id.; 13 Robert Lowell Miller, Jr., Indiana Practice §
               803.102 (2d ed.1995).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 9 of 17
       Jenkins v. State, 725 N.E.2d 66, 68 (Ind. 2000). To be admissible as an excited

       utterance, “[t]he statement must be trustworthy under the facts of the particular

       case.” Yamobi, 672 N.E.2d at 1346. In making a decision regarding

       trustworthiness, “[t]he trial court should focus on whether the statement was

       made while the declarant was under the influence of the excitement engendered

       by the startling event.” Id. Stated differently, “the statement must be

       unrehearsed and made while still under the stress of excitement from the

       startling event.” Id.


[17]   In attempting to prove that Payne’s question regarding the televisions was an

       excited utterance, Apodaca testified that when Payne appeared at the door, he

       was “highly upset” and “confused.” In this state, he immediately asked why

       there were two televisions in the backyard. The trial court found that this

       testimony was sufficient to prove that Payne experienced a startling event when

       he found the televisions sitting in the backyard, he asked the question while

       under the stress of excitement caused by the event, and his question related to

       the event. The trial court, which was in the best position to judge Payne’s state

       of mind, found that Payne made an unrehearsed statement while under the

       stress of discovering the televisions. We cannot say that the trial court’s finding

       in this regard amounts to an abuse of the court’s discretion.


[18]   In addition, Payne testified that he found the televisions sitting upright, as if

       they had been placed on the ground by someone, in the backyard against a

       “fence row” and that he thought “that was awful odd.” Tr. Vol. III p. 228.

       Payne indicated that he “knew something wasn’t right with the TVs on the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 10 of 17
       ground. You don’t see – find TVs at 9:30 at night on the ground.” Tr. Vol. III

       p. 229. He further indicated that the televisions had not been sitting on the

       ground earlier that afternoon. “Admission of hearsay evidence is not grounds

       for reversal where it is merely cumulative of other evidence admitted.” McClain

       v. State, 675 N.E.2d 329, 331–32 (Ind. 1996). Given that Apodaca’s testimony

       regarding Payne’s confusion and question relating to the televisions was

       cumulative of Payne’s unchallenged testimony regarding his confusion after

       discovering the televisions, any error in the admission of Apodaca’s testimony

       was harmless and reversal is not required. See id.


              B. Apodaca’s Opinion Relating to Ritchie’s Conduct
[19]   Trial Rule 704 provides that while opinion testimony is generally admissible,

       “[w]itnesses may not testify to opinions concerning intent, guilt, or innocence

       in a criminal case; the truth or falsity of allegations; whether a witness has

       testified truthfully; or legal conclusions.”


               The jury, not the witness, is responsible for deciding the ultimate
               issues in a trial, and opinion testimony concerning guilt “invades
               the province of the jury in determining what weight to place on a
               witness’ testimony.” Blanchard v. State, 802 N.E.2d 14, 34 (Ind.
               Ct. App. 2004) (citing Head v. State, 519 N.E.2d 151, 153 (Ind.
               1988)). In other words, such testimony usurps the jury’s “right to
               determine the law and the facts,” Ind. Const. art. I, § 19, and is
               therefore inadmissible.


       Williams v. State, 43 N.E.3d 578, 581 (Ind. 2015).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 11 of 17
[20]   During trial, the State asked Apodaca “So did you suspect Mr. Richie was

       involved in something[?]” Tr. Vol. III p. 173. Ritchie objected to the State’s

       question on Evidence Rule 704(b) grounds and the State withdrew its question.

       After rephrasing its question, the State asked Apodaca “In your mind, Christy,

       what did you believe Mr. Ritchie was doing?” Tr. Vol. III p. 174. Ritchie

       objected on grounds that the question called for speculation. The trial court

       overruled Ritchie’s objection and instructed the State to “put a time frame on

       it.” Tr. Vol. III p. 174. The State then asked Apodaca


               [Question]: Okay. Christy, when you’re standing there, at that
               moment in time … [i]n your mind, what were you thinking at
               that point in time as it relates to Mr. Ritchie?

               [Answer]:        Somebody was getting robbed.

               [Question]: Okay. And did you believe Mr. Ritchie might have
               been involved?

               [Answer]:        Yeah.


       Tr. Vol. III p. 174. Ritchie objected, again on the grounds that the question

       called for speculation. The trial court overruled Ritchie’s objection and allowed

       Apodaca’s answer into evidence. The State followed up these questions by

       asking Apodaca “Did you believe Mr. Ritchie was involved in some illegal

       activity?” Tr. Vol. III p. 175. Ritchie did not object to this last question.


[21]   While Ritchie objected to a question that was withdrawn by the State on 704(b)

       grounds, the record reveals that, in so far as he objected to the challenged

       questions, he did so on the grounds that the questions called for speculation,
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 12 of 17
       not that the questions violated Evidence Rule 704(b). “It is well[-]settled that a

       party may not object to the admission of evidence ‘on one ground at trial and

       seek reversal on appeal using a different ground.’” Bush v. State, 929 N.E.2d
897, 898 (Ind. Ct. App. 2010) (quoting Malone v. State, 700 N.E.2d 780, 784

       (Ind. 1998)). When, as here, a party does so, “[t]he issue is waived.” Malone,
700 N.E.2d at 784. Moreover, even if it was error to admit the challenged

       evidence, given the independent evidence of Ritchie’s guilt, such error was

       harmless. See McClain, 675 N.E.2d at 331–32.


                               IV. Failure to Declare Mistrial
[22]   When improper statements are alleged to have been made before the jury, the

       correct procedure is to request the trial court to admonish the jury. See Cooper v.

       State, 854 N.E.2d 831, 836 (Ind. 2006) (discussing the procedure to follow if a

       party presents an improper argument). “If the party is not satisfied with the

       admonishment, then he or she should move for a mistrial.” Id. Failure to

       request an admonishment or to move for a mistrial results in waiver unless the

       appellant can show fundamental error. See Knapp v. State, 9 N.E.3d 1274, 1281

       (Ind. 2014); Cooper, 854 N.E.2d at 836. Again, fundamental error is “an error

       that made a fair trial impossible or constituted a clearly blatant violation of

       basic and elementary principles of due process presenting an undeniable and

       substantial potential for harm.” Knapp, 9 N.E.3d at 1281 (internal quotation

       and brackets omitted). It is a daunting standard that applies only in egregious

       circumstances. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 13 of 17
[23]   Ritchie argues that the trial court erred by failing to declare a mistrial after an

       unidentified individual made an unsolicited statement about Payne during trial.

       Specifically, during cross-examination of Payne regarding how he was familiar

       with one of the investigating officers, an unidentified person stated “Bailey’s a

       good boy.” Tr. Vol. IV p. 14. Neither the trial court nor any of the attorneys

       responded in any fashion to this statement and there is no indication in the

       record that the trial court, the attorneys, or the jury heard the statement.

       Ritchie merely speculates that the jury might have heard the statement because

       the court reporter heard the statement and included it in the transcript. We

       conclude that such speculation, without more, is insufficient to demonstrate

       fundamental error.


[24]   Furthermore, even if the jury did hear the unsolicited statement, the jury was

       instructed that it could only consider statements admitted into evidence

       together. We will presume that the jury followed the trial court’s instruction

       and only considered statements that were admitted into evidence. See Gibson v.

       State, 43 N.E.3d 231, 241 n.5 (Ind. 2015) (“Absent evidence to the contrary, we

       generally presume the jury follows the trial court’s instructions in reaching its

       determination[.]”).


                                V. Prosecutorial Misconduct
[25]   “[I]n reviewing a claim of prosecutorial misconduct, we determine: (1) whether

       the prosecutor engaged in misconduct, and if so, (2) whether that misconduct,

       under all of the circumstances, placed the defendant in a position of grave peril


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 14 of 17
       to which he should not have been subjected.” Sobolewski v. State, 889 N.E.2d
849, 858 (Ind. Ct. App. 2008).


               To preserve a claim of prosecutorial misconduct, the defendant
               must ask the trial court, at the time the misconduct occurs, to
               admonish the jury or move for a mistrial if admonishment is
               inadequate. [Cooper, 854 N.E.2d at 835.] Failure to request an
               admonishment or a mistrial waives the claim, unless the
               defendant can demonstrate that the misconduct rises to the level
               of fundamental error. Id.


       Castillo, 974 N.E.2d at 468.


[26]   Ritchie claims that the State committed prosecutorial misconduct by asking him

       three questions during redirect examination that were aimed at proving he was

       lying. The first question related to whether Ritchie had been represented by

       other attorneys at some point during the proceedings. The second related to

       whether one of his prior attorneys had filed an alibi defense. The third related

       to whether Ritchie believed that an individual acting as a lookout is as guilty as

       the person who actually committed the crime.


[27]   Ritchie objected to the second and third questions and the trial court sustained

       the objections. In instructing the jury, the trial court explicitly instructed the

       jury that “During a trial, when I sustain an objection, disregard the question

       and answer.” Tr. Vol. II p. 219. The trial court further instructed the jury that


               During the progress of the trial certain question may have been
               asked which the Court may have ruled as not admissible into
               evidence. You must not concern yourselves with the reasons for
               any such ruling since the production of evidence is strictly
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 15 of 17
               controlled by rules of law. You must not consider any testimony
               which the Court may have ordered not admitted or ordered
               stricken from the record. In fact, such matter is to be treated as
               though you had never heard it.


       Tr. Vol. V p. 53. Again, we presume that the jury followed the trial court’s

       instructions and only considered questions and answers that were admitted into

       evidence. See Gibson, 43 N.E.3d at 241 n.5.


[28]   Furthermore, Ritchie did not request an admonishment or move for a mistrial.

       As such, he must demonstrate that he suffered fundamental error. In evaluating

       the issue of fundamental error, our task is to determine whether the misconduct

       had such an undeniable and substantial effect on the jury’s decision that a fair

       trial was impossible. Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014).


[29]   Again, the trial court sustained Ritchie’s objections to the second and third

       questions. As such, only the fact that Ritchie had been represented by different

       attorneys at some point during the proceedings was included in the record and

       potentially considered by the jury. Ritchie has failed to demonstrate that he

       was prejudiced by this statement and we cannot say that inclusion of this

       question in the record rendered a fair trial impossible.


                                      VI. Cumulative Effect
[30]   A defendant is entitled to a fair trial, not a perfect trial. Inman v. State, 4 N.E.3d
190, 203 (Ind. 2014). The Indiana Supreme Court has been willing to assume,

       “for the sake of argument, that under some circumstances the cumulative effect

       of trial errors may warrant reversal even if each might be deemed harmless in
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 16 of 17
       isolation, in this case it is clear in light of the evidence of guilt that no prejudice

       resulted from any of the erroneous rulings, individually or cumulatively.”

       Hubbell v. State, 754 N.E.2d 884, 895 (Ind. 2001).


[31]   Any errors or imperfections in Ritchie’s trial were more isolated than pervasive

       in nature. The cumulative effect of these alleged errors was minor at best and

       thus did not deprive Ritchie of his right to a fair trial or his right to complete

       justice. Ritchie, therefore, has failed to demonstrate that he was prejudiced by

       any of the allegedly erroneous rulings, individually or cumulatively. Because

       Ritchie did not suffer prejudice from cumulative error, he is not entitled to a

       reversal of his convictions. See Inman, 4 N.E.3d at 203 (“Taken as a whole, not

       only were all errors harmless, but the cumulative effect of these errors was

       minor at best and thus did not deprive Inman of his right to a fair trial or his

       right to complete justice. Because Inman in no way suffered any prejudice from

       cumulative error, he is not entitled to reversal of his convictions.”).


[32]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-527 | October 23, 2019   Page 17 of 17